 Case 2:20-cv-00006-DBH Document 10 Filed 05/14/20 Page 1 of 2                     PageID #: 46



                             UNITED STATES DISTRICT COURT
                                  DISTRICT OF MAINE


ERIN PAPKEE,                                 )
                                             )
              Plaintiff                      )
v.                                           )
                                             )       No. 2:20-cv-00006-DBH
MECAP LLC, d/b/a MILK                        )
STREET CAPITAL, and                          )
SCOTT LALUMIERE,                             )
                                             )
              Defendants                     )


                          ORDER FOR SERVICE BY PUBLICATION
                           (Fed. R. Civ. P. 4 and Me. R. Civ. P. 4(g))


       In this action (i) alleging violations of the Fair Labor Standards Act of 1938 (“FLSA”), 29

U.S.C. § 201 et seq., and the Maine Whistleblowers’ Protection Act (“WPA”), 26 M.R.S.A. § 831

et seq., (ii) seeking unpaid wages pursuant to 26 M.R.S.A. § 664, and (iii) alleging tortious

interference with a valid contract or prospective economic advantage, see Complaint, Jury Trial

Requested, Injunctive Relief Requested (“Complaint”) (ECF No. 1) ¶¶ 1, 133-44, plaintiff Erin

Papkee has timely filed a proposed order for service by publication on defendant Scott Lalumiere

in accordance with my May, 7, 2020, decision and order granting her request for such service with

modifications, see Memorandum Decision and Order on Motion for Service by Publication (“May

7 Decision”) (ECF No. 8); Notice to Court with Proposed Order (ECF No. 9) & [Proposed] Order

for Service by Publication (ECF No. 9-1), attached thereto.

       I FIND that the following steps, in addition to those previously undertaken by the plaintiff

to notify Mr. Lalumiere of the pendency of this suit, are reasonably calculated to provide actual

notice of its pendency to Mr. Lalumiere and are the most practical manner of effectuating notice



                                                 1
Case 2:20-cv-00006-DBH Document 10 Filed 05/14/20 Page 2 of 2                    PageID #: 47



of this suit: service by publication, coupled with mailing via First Class U.S. Mail of the May 7

Decision, this Order, and the summons and Complaint to (i) Mr. Lalumiere’s last known address

on Veranda Street in Portland, Maine, (ii) Mr. Lalumiere’s mother’s address, and (iii) Attorney

Richard Olson, as well as emailing those same documents to Attorney Olson. Therefore,

       It is ORDERED that service be made upon Mr. Lalumiere by publishing a copy of this

Order once a week for three (3) consecutive weeks in the Portland Press Herald, a newspaper of

general circulation in Cumberland County, State of Maine, and its corresponding online legal

notices database, and that the plaintiff mail and email the May 7 Decision, this Order, and the

summons and Complaint as set out above.

       It is FURTHER ORDERED that Mr. Lalumiere appear and serve an answer to the

Complaint within forty-one (41) days after the first publication of this Order in the newspaper,

failing which a judgment by default may be entered granting relief sought in the Complaint.


       SO ORDERED.


       Dated this 14th day of May, 2020.

                                                    /s/ John H. Rich III
                                                    John H. Rich III
                                                    United States Magistrate Judge




                                               2
